Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 26, 27, 30, 37, and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kone (US 2010/0330993).
Regarding claim 26, Kone teaches a method, comprising: receiving, by an apparatus, first indication information, wherein the first indication information indicates that a terminal was in an out-of-service state before the terminal began a process of accessing a target cell (i.e., receiving out-of-service information from the source base station, wherein the out-of-service information indicates out-of-service duration and an out-of-service cause; and determining whether to stay connected to a cell served by the source base station or to handover to the first target base station by using the first context, according to the out-of-service first target base station by using the first context, according to the out-of-service information [0038]-[0039]); and determining, by the apparatus according to the first indication information, that the terminal was in the out-of-service state before the terminal began the process of accessing the target cell (i.e., receiving out-of-service information from the source base station, wherein the out-of-service information indicates out-of-service duration and an out-of-service cause; and determining whether to stay connected to a cell served by the source base station or to handover to the first target base station by using the first context, according to the out-of-service first target base station by using the first context, according to the out-of-service information [0038]-[0039]).
Regarding claim 27, Kone teaches receiving the first indication information comprises: receiving, by the apparatus, a radio resource control (RRC) connection setup request message from the terminal, wherein the RRC connection setup request message comprises the first indication information ([0030]).
Regarding claim 30, Kone teaches the terminal in the out-of-service state is a terminal in an inactive state which failed to find a suitable cell in a specified time ([0038]-[0039]).
Regarding claim 37, Kone teaches an apparatus, comprising: a non-transitory memory storing computer instructions for execution by at least one processor (component of network within the network of fig. 2); and the at least one processor configured to retrieve and execute the computer instructions, wherein, when executed by the at least one processor (component of network within the network of fig. 2), the computer instructions cause the apparatus to: receive first information, wherein the first indication information indicates that a terminal was in an out-of-service state before the terminal began a process of accessing a target cell (i.e., receiving out-of-service information from the source base station, wherein the out-of-service information indicates out-of-service duration and an out-of-service cause; and determining whether to stay connected to a cell served by the source base station or to handover to the first target base station by using the first context, according to the out-of-service first target base station by using the first context, according to the out-of-service information [0038]-[0039]); and determine, by the apparatus according to the first indication information, that the terminal was in the out-of-service state before the terminal began the process of accessing the target cell (i.e., receiving out-of-service information from the source base station, wherein the out-of-service information indicates out-of-service duration and an out-of-service cause; and determining whether to stay connected to a cell served by the source base station or to handover to the first target base station by using the first context, according to the out-of-service first target base station by using the first context, according to the out-of-service information [0038]-[0039]).
Regarding claim 40, Kone teaches the terminal in the out-of-service state is a terminal in an inactive state which failed to find a suitable cell in a specified time ([0038]-[0039]).

Claim 26 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bergstrom et al. (US 2017/0171690).
Regarding claim 26, Bergstrom teaches a method, comprising: receiving, by an apparatus, first indication information, wherein the first indication information indicates that a terminal was in an out-of-service state before the terminal began a process of accessing a target cell (i.e., the access node communicate out-of-coverage configuration management rule to indicate to wireless communication device the behavior that should be applied with regards to configuration handling when outside the coverage area of the network [0051], [0055]-[0056]); and determining, by the apparatus according to the first indication information, that the terminal was in the out-of-service state before the terminal began the process of accessing the target cell (i.e.,[0051]-[0056]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21, 23-25, 32, 33, 35, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Ljung (US 2015/0327167) in view of Kim et al (US 2020/0077253). 
Regarding claim 21, Ljung teaches a method, comprising: detecting, by an apparatus, that a terminal in an inactive state has entered an out-of-service status (i.e., the radio network detects inactivity of the user equipment [0027], wherein the UE can use the actually measured received power to indicate to the eNodeB if or when the terminal is out of coverage [0165]) ; causing, by the apparatus, the terminal enter to an idle state (i.e., The radio access network node is configured to transmit a message to the user equipment causing the user equipment to enter an idle mode [0027], A transition 47 from the connected mode 41 to the idle mode 40 may be triggered when the E-UTRAN 10 detects an inactivity of the UE 30 on the air interface for a period defined by an inactivity timer value [0097]).
Ljung does not specifically teach sending, by the apparatus, first indication information to an access network device to which a target cell belongs, wherein the first indication information indicates that the terminal is in the out-of-service state before accessing the target cell.
However, the preceding limitation is known in the art of communications. Kim teaches the relay UE may inform the network (i.e, MME_1) whether the remote UE is in an out-of-coverage state. That is, when the remote UE leaves the area of the eNB, the remote UE may transmit an indicator indicating that the remote UE is in the out-of-coverage state to the MME through the NAS message. The timing when the relay UE informs the MME_1 of the out-of-coverage state of the remote UE may be the timing when the procedure (for example, a remote UE reporting procedure) for the remote UE or the relay UE to inform the network of the linked state between the two UEs or the procedure (for example, TAU procedure) for NAS signaling is performed. The MME_1 that receives the IE indicating that the remote UE is in the out-of-coverage state may recognize that the remote UE is currently in a state in which communication is impossible (temporary unreachable) and perform the following operation. ..  the MME_1 may inform serving S-GW (or HSS) of the remote UE that the remote UE is in the out-of-coverage state  or cannot communication before receiving the DDN. [0100], [0629]-[0637], [0040]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Kim within the system of Ljung in order that the relay UE may inform the network (that is, MME 1) whether the remote UE is in the out-of-coverage state or the in-coverage state.
Regarding claim 23, Ljung in view of Kim teaches all the limitations. Ljung teaches sending, by the apparatus, a radio resource control (RRC) connection setup request message to the access network device, wherein the RRC connection setup request message comprises the first indication information (i.e., an RRC connection release message is sent from the EUTRAN 10 to the UE 30 to cause the UE 30 to enter idle mode [[0102], [0105]).
Regarding claim 24, Ljung in view of Kim teaches all the limitations. Ljung teaches starting a timer by the apparatus, wherein a length of time of the timer is a first length of time (i.e., the inactivity timer is started when transmission of the data 62 is complete. The increased inactivity timer value has the effect that transmission of the data 65 starts at a time 72 before the inactivity timer 71 expires. The inactivity timer 71 does not reach timeout. Similarly, the transmission of data 86 starts at a time 74 before timeout of an inactivity timer 73 occurs [0114]); and determining the target cell within the first length of time ([0082]-[0083]).
Regarding claim 25, Ljung in view of Kim teaches all the limitations above. Ljung further teaches detecting that the terminal is in the inactive state when a suitable cell is not found in a specified time ([0007], [0010], [0088]).
Regarding claims 32, 33, Ljung teaches an apparatus, comprising: a non-transitory memory storing computer instructions for execution by at least one processor ([0075], [0077]); and the at least one processor configured to retrieve and execute the computer instructions ([0075], [0077]), wherein the computer instructions, when executed by the at least one processor, cause the apparatus to: detect, by an apparatus, that a terminal in an inactive state has entered an out-of-service status (i.e., the radio network detects inactivity of the user equipment [0027], wherein the UE can use the actually measured received power to indicate to the eNodeB if or when the terminal is out of coverage [0165]) ; cause, by the apparatus, the terminal enter to an idle state (i.e., The radio access network node is configured to transmit a message to the user equipment cause the user equipment to enter an idle mode [0027], A transition 47 from the connected mode 41 to the idle mode 40 may be triggered when the E-UTRAN 10 detects an inactivity of the UE 30 on the air interface for a period defined by an inactivity timer value [0097]).
Ljung does not specifically teach send, by the apparatus, first indication information to an access network device to which a target cell belongs, wherein the first indication information indicates that the terminal is in the out-of-service state before accessing the target cell.
However, the preceding limitation is known in the art of communications. Kim teaches the relay UE may inform the network (i.e, MME_1) whether the remote UE is in an out-of-coverage state. That is, when the remote UE leaves the area of the eNB, the remote UE may transmit an indicator indicating that the remote UE is in the out-of-coverage state to the MME through the NAS message. The timing when the relay UE informs the MME_1 of the out-of-coverage state of the remote UE may be the timing when the procedure (for example, a remote UE reporting procedure) for the remote UE or the relay UE to inform the network of the linked state between the two UEs or the procedure (for example, TAU procedure) for NAS signaling is performed. The MME_1 that receives the IE indicating that the remote UE is in the out-of-coverage state may recognize that the remote UE is currently in a state in which communication is impossible (temporary unreachable) and perform the following operation. ..  the MME_1 may inform serving S-GW (or HSS) of the remote UE that the remote UE is in the out-of-coverage state  or cannot communication before receiving the DDN. [0100], [0629]-[0637], [0040]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Kim within the system of Ljung in order that the relay UE may inform the network (that is, MME 1) whether the remote UE is in the out-of-coverage state or the in-coverage state.
Regarding claim 35, Ljung in view of Kim teaches all the limitations. Ljung teaches send, by the apparatus, a radio resource control (RRC) connection setup request message to the access network device, wherein the RRC connection setup request message comprises the first indication information (i.e., an RRC connection release message is sent from the EUTRAN 10 to the UE 30 to cause the UE 30 to enter idle mode [[0102], [0105]).
Regarding claim 36, Ljung in view of Kim teaches all the limitations above. Ljung further teaches detecting that the terminal is in the inactive state and fails to find a suitable in a specified time ([0007], [0010], [0088]).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ljung (US 2015/0327167) in view of Bergstrom (US 2014/0199983). 
Regarding claim 21, Ljung teaches a method, comprising: detecting, by an apparatus, that a terminal in an inactive state has entered an out-of-service status (i.e., the radio network detects inactivity of the user equipment [0027], wherein the UE can use the actually measured received power to indicate to the eNodeB if or when the terminal is out of coverage [0165]) ; causing, by the apparatus, the terminal enter to an idle state (i.e., The radio access network node is configured to transmit a message to the user equipment causing the user equipment to enter an idle mode [0027], A transition 47 from the connected mode 41 to the idle mode 40 may be triggered when the E-UTRAN 10 detects an inactivity of the UE 30 on the air interface for a period defined by an inactivity timer value [0097]).
Ljung does not specifically teach sending, by the apparatus, first indication information to an access network device to which a target cell belongs, wherein the first indication information indicates that the terminal is in the out-of-service state before accessing the target cell.
However, the preceding limitation is known in the art of communications. Bergstrom teaches the access node communicate out-of-coverage configuration management rule to indicate to wireless communication device the behavior that should be applied with regards to configuration handling when outside the coverage area of the network ([0037], 0051], [0055]-[0056]), the network sends the out-of-coverage configuration management rule ([0057]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Bergstrom within the system of Ljung in order to set a rule that indicates how to manage the first configuration information outside the coverage area of the first network.

Claims 22, 34 are rejected under 35 U.S.C. 103 as being unpatentable over Ljung (US 2015/0327167) in view of Kim et al (US 2020/0077253) further in view of Hoefel et al. (US 2009/0298437). 
Regarding claims 22, 34, Ljung in view of Kim teaches all the limitations above except the first indication information further comprises at least one of the following: duration information of the out-of-service status, start time information of the out-of-service status, location information of the terminal in the out-of-service status, or time information of the terminal in the out-of-service status.
However, the preceding limitation is known in the art of communications. Hoefel teaches an entity (e.g., a wireless device or network entity 130) may collect information on the duration of each out-of-service event and may determine the average out-of-service time. For example, the wireless device determines the duration of each out-of-service event event encountered by the wireless device and determines the average out-of-service time for the wireless device. Network entity 130 may obtain the duration of each out-of-service event encountered by wireless devices within the designated area and may determine the average out-of-service time for all wireless devices within the designated area ([0069]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Hoefel within the system of Ljun in view of Kim in order to estimate an average out-of-service time for the wireless devices based on the collected information and may determine a scan rate based on the estimated average out-of-service time. 
Claims 31, 38 are rejected under 35 U.S.C. 103 as being unpatentable over Kone (US 2010/0330993) in view of Hoefel et al. (US 2009/0298437). 
Regarding claims 31, 38, Kone teaches all the limitations above except duration information of the out-of-service status, start time information of the out-of-service status, location information of the terminal in the out-of-service status, or time information of the terminal in the out-of-service status.
However, the preceding limitation is known in the art of communications. Hoefel teaches an entity (e.g., a wireless device or network entity 130) may collect information on the duration of each out-of-service event and may determine the average out-of-service time. For example, the wireless device determines the duration of each out-of-service event encountered by the wireless device and determines the average out-of-service time for the wireless device. Network entity 130 may obtain the duration of each out-of-service event encountered by wireless devices within the designated area and may determine the average out-of-service time for all wireless devices within the designated area ([0069]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Hoefel within the system of Kone in order to estimate an average out-of-service time for the wireless devices based on the collected information and may determine a scan rate based on the estimated average out-of-service time. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,178,605. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the current application encompass claims of the US patent 11,178,605.
Current Application No. 17/453,261
US Pat. No. 11,178,605
21. A method, comprising: detecting, by an apparatus, that a terminal in an inactive state has entered an out-of-service status; causing, by the apparatus, the terminal enter to an idle state; and sending, by the apparatus, first indication information to an access network device to which a target cell belongs, wherein the first indication information indicates that the terminal is in the out-of-service state before accessing the target cell.
1. A method, comprising: detecting, by an apparatus, that a terminal in an inactive state is in an out-of-service state; the terminal decides to enter into an idle state; sending, by the apparatus, first indication information to an access network device corresponding to the target cell of the terminal, wherein the first indication information indicates that the terminal was in the out-of-service state before a process of accessing the target cell was initiated.
23. The method according to claim 21, wherein sending the first indication information to the access network device comprises: sending, by the apparatus, a radio resource control (RRC) connection setup request message to the access network device, wherein the RRC connection setup request message comprises the first indication information.
2. The method according to claim 1, wherein sending, by the apparatus, a radio resource control (RRC) connection setup request message to the access network device corresponding to the target cell of the terminal, wherein the RRC connection setup request message comprises the first indication information.
24. The method according to claim 21, further comprising: starting a timer by the apparatus, wherein a length of time of the timer is a first length of time; and determining the target cell within the first length of time.
4. The method according to claim 1, further comprising: starting a timer by the apparatus, wherein a length of time of the timer is the first length of time, determining the target cell within the first length of time
25. The method  to claim 21, wherein detecting that the terminal in the inactive state has entered the out-of-service status comprises: detecting that the terminal is in the inactive state and fails to find a suitable cell in a specified time.
5. The method according to claim 1, wherein detecting that the terminal in the inactive state is in the out-of-service state comprises: detecting that the terminal is in the inactive state when a suitable cell is not found in a specified time.
26. A method, comprising: receiving, by an apparatus, first indication information, wherein the first indication information indicates that a terminal is in an out-of-service status before accessing a target cell; and determining, by the apparatus according to the first indication information, that the terminal is in the out-of-service status before accessing the target cell.
6. A method, comprising: receiving, by an apparatus from a terminal, first indication information, wherein the first indication information indicates that the terminal was in an out-of-service state before the terminal began a process of accessing a target cell; determining, by the apparatus according to the first indication information, that the terminal was in the out-of-service state before the terminal began the process of accessing the target cell
27. The method according to claim 26, wherein receiving the first indication information comprises: receiving, by the apparatus, a radio resource control (RRC) connection setup request message from the terminal, wherein the RRC connection setup request message comprises the first indication information.
7. The method according to claim 6, wherein receiving the first indication information comprises: receiving, by the apparatus, a radio resource control (RRC) connection setup request message from the terminal, wherein the RRC connection setup request message comprises the first indication information.
28. The method according to claim 26, wherein after determining, according to the first indication information, that the terminal is in the out-of-service status before accessing the target cell, the method further comprises: in response to determining that context information of the terminal exists in the apparatus, deleting, by the apparatus, the context information of the terminal, and releasing a network connection that corresponds to the terminal and that is between a core network and an access network.
8. The method according to claim 7, wherein the method further comprises: in response to determining that context information of the terminal is saved on the apparatus when the first indication information is received, deleting, by the apparatus, the context information of the terminal, and releasing a network connection that corresponds to the terminal and that is between a core network and an access network.
29. The method according to claim 26, wherein after determining, according to the first indication information, that the terminal is in the out-of-service status before accessing the target cell, the method further comprises: configuring, by the apparatus, the terminal to be in an inactive state, a connected state, or an idle state in response to determining that context information of the terminal does not exist in the apparatus when the first indication information is received.
11. The method according to claim 6, wherein after the method further comprises: configuring, by the apparatus, the terminal to be in an inactive state, a connected state, or an idle state in response to determining that context information of the terminal is not saved in the apparatus when the first indication information is received.
30. The method according to claim 26, wherein the terminal is in the out-of-service status when the terminal is in an inactive state and fails to find a suitable cell in a specified time.
12. The method according to claim 6, wherein the terminal in the out-of-service state is a terminal in an inactive state which failed to find a suitable cell in a specified time.
Claims 32-40 are the apparatus of claims of claims 21-31. They are rejected for the same reasons recited above.
Claims 13-17 are the apparatus of claims recited above.


Claims 22, 31, 34, and 38 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,178,605 in view of Hoefel et al. (US 2009/0298437).
Regarding claims 22, 31, 34, and 38, Kone teaches all the limitations above except duration information of the out-of-service status, start time information of the out-of-service status, location information of the terminal in the out-of-service status, or time information of the terminal in the out-of-service status.
However, the preceding limitation is known in the art of communications. Hoefel teaches an entity (e.g., a wireless device or network entity 130) may collect information on the duration of each out-of-service event and may determine the average out-of-service time. For example, the wireless device determines the duration of each out-of-service event encountered by the wireless device and determines the average out-of-service time for the wireless device. Network entity 130 may obtain the duration of each out-of-service event encountered by wireless devices within the designated area and may determine the average out-of-service time for all wireless devices within the designated area ([0069]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Hoefel within the system of US Pat. 11,178,605 in order to estimate an average out-of-service time for the wireless devices based on the collected information and may determine a scan rate based on the estimated average out-of-service time. 
Allowable Subject Matter
Claims 28, 29, and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the double patenting rejection..

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842.  The examiner can normally be reached on MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN A GELIN/           Primary Examiner, Art Unit 2643